DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending in the instant application.  Applicant’s amendment filed February 8, 2022, has been entered in full.  Claims 1, 4, 11, 14 and 20 have been amended.  No claims have been added or cancelled.  Accordingly, claims 1-20 are now pending in the instant application.

Response to Arguments
Applicant’s summary of the interview (Remarks filed February 8, 2022, hereinafter Remarks: Page 13) is noted.

Applicant traverses the previously rejections under 35 U.S.C. 103, arguing that the cited prior art does not disclose all elements of the amended claims (Remarks: Pages 14-15).  Examiner agrees.  The previous rejections under 35 U.S.C. 103 are withdrawn.  See the reasons for allowance given below.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance.
‘Khawaja’ (US 2019/0005667 A1) was relied upon in previous rejections under 35 U.S.C. 103 and can be considered the closest prior art.  Khawaja makes a piecewise linear estimate of a ground surface by fitting a line to each of plural sub-sections of a 3D laser point cloud (e.g. Fig. 27, solid lines 3.15, 3.22, 3.33, 3.42, and 3.52 are the lines fitted to each of the five sub-sections of the laser point cloud).  The end-point of a line in a first sub-section becomes the start-point of a line for the next sub-section ([0134], Fig. 27) and these points where the lines of adjacent sub-sections meet can be considered control points.
Khawaja teaches selecting the control points based on (ii) fitting degree values of laser points of respective three-dimensional laser point clouds corresponding to each sub-section of the three-dimensional road image ([0133], Figs. 24-26, candidate line segment with greatest number of 3D laser points falling within tolerance – i.e. greatest fitting degree value – is selected).  However, Khawaja does not consider (i) lengths of sub-sections of the three-dimensional road image between neighboring nodes of the selected plurality of nodes when selecting the control points.  Instead, Khawaja only considers the fitting degree when selecting control points ([0133]).  Therefore, Khawaja does not teach selecting, by the processing circuitry of the computer device, a plurality of nodes from the three-dimensional road image as control points, wherein the control points are selected based on an accumulated value of differences between (i) lengths of sub-sections of the three- dimensional road image between neighboring nodes of the selected plurality of nodes and (ii) fitting degree values of laser points of respective three-dimensional laser point clouds corresponding 
None of the other identified prior art cures this deficiency of Khawaja.
The claims are considered allowable because none of the identified prior art discloses, teaches, suggests, or otherwise renders obvious the complete combination of elements required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GEOFFREY E SUMMERS/Examiner, Art Unit 2669